Citation Nr: 0919624	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  02-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001rating decision of the 
Montgomery, Alabama Department of Veterans' Affairs (VA) 
Regional Office (RO).

This case was remanded by the Board in August 2003 and 
September 2005 for further development.


FINDING OF FACT

The competent medical evidence of record has shown that he 
has a current diagnosis of PTSD and the objective evidence of 
record verifies the Veteran's claimed in-service stressor of 
serving in combat.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current PTSD is 
the result of several in-service stressors, including combat 
exposure, witnessing a fellow service member being steamed to 
death in a boiler accident, claustrophobia from being 
stationed on a naval ship during his active service, 
witnessing a pilot who had lost his legs, training as a Navy 
Seal and being fired upon by United States Armed Forces and 
witnessing a hurricane on the way back from Vietnam.  

Records from the Social Security Administration reflect that 
the Veteran was granted Social Security disability for 
several conditions, including PTSD.

The instant case turns on whether the Veteran has PTSD which 
is related to a verified in-service stressor.  In accordance 
with the service personnel records and his DD form 214, the 
Veteran's military occupational specialty was that of a 
marine mechanic and, as such, does not reflect that he was 
exposed to combat.  His service awards do not reflect any 
attachments of the "V" device, indicating service with 
valor and reflective of combat participation. See generally 
Army Regulation 672-5-1, 40.  The Veteran's DD Form 214 does 
not indicate that he received a Combat Infantryman's Badge or 
a Purple Heart which indicates combat service, however, the 
Veteran's awards did include the National Defense Service 
Medal, the Vietnam Service Medal with one Silver Star and one 
Bronze Star, the Republic of Vietnam Campaign Medal with 
Device, the Meritorious Unit Commendation and the Navy Unit 
Commendation.

The Board acknowledges that the award of the Silver Star-for 
gallantry in action against an opposing armed force-is 
always an indication of combat.  See Armed Forces Decorations 
and Awards, AR 672-5-1, dtd 1 October 1990, para 2-10; see 
also Armed Forces Decorations and Awards, AR 600-8-22 (2008).  
The Board also notes that the Bronze Star Medal was awarded 
for heroic or meritorious achievement of service, not 
involving aerial flight in connection with operations against 
an opposing armed force and a Bronze "V" device denoted 
valor.  The Bronze Star is considered proof of combat if 
"V" device is issued.  See Id., para 2-15.

Service personnel records also reflect the Veteran was 
awarded a commendation for exceptionally meritorious service 
from May 1966 to November 1966 and from May 1967 to November 
1967 for participation in combat operations in Southeast Asia 
while serving aboard the U.S.S. Constellation for which he 
was authorized to wear the Navy Unit Commendation Ribbon or 
Bronze Star.

Pursuant to a request for verification of the Veteran's 
claimed in-service stressors, the U.S. Army & Joint Services 
Records Research Center (JSRRC) responded that in only 
reviewing the 1966 command histories for the U.S.S 
Constellation, the ship performed Special Operations periods 
on Dixie Station in the South China Sea from June 15th to 
June 23rd and Yankee Station in the northern Gulf of Tonkin 
from June to September.  JSRRC did not find any record of 
storm evasion due to a typhoon or any incident of pumps 
blowing up which caused damage to the ship or injury or death 
to any personnel.  

Service treatment reports reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire or any of the 
other claimed in-service stressors.  

Private medical records from July 2000 to September 2000 and 
VA outpatient treatment reports from October 1999 to February 
2007 reflect that the Veteran has been treated for and 
diagnosed with PTSD.  The post-service medical evidence 
indicates that while an initial medical diagnosis of PTSD was 
made in July 2000, the Veteran had been attending group 
therapy for PTSD since April 2000.

In an April 2001 VA examination, the Veteran reported that 
his stressors were combat related and classified.  The 
examiner concluded that based on the Silver Star awarded for 
combat service and PTSD symptomatology, the Veteran met the 
DSM-IV criteria for PTSD.  The examiner also noted that the 
Veteran attributed his behavioral, cognitive, social and 
affective changes to his stress exposure in combat.  Finally, 
the examiner noted that it appeared that the onset of PTSD 
symptomatology occurred when the Veteran returned from his 
tour of duty in Vietnam.

In a March 2009 VA examination, the Veteran reported his in-
service stressors included a hydraulic pump explosion causing 
toxic fumes and fluid spills, a hurricane at sea and 
witnessing a pilot who lost both his legs being extracted 
from a cockpit.  The examiner determined the Veteran did meet 
the DSM-IV criteria for a diagnosis of PTSD and described his 
primary stressors to include combat in Vietnam as well as the 
specific above noted stressors.

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that the Veteran's award of 
the Navy Unit Commendation for participation in combat 
operations in Southeast Asia while serving aboard the U.S.S. 
Constellation provides corroborating evidence of the claimed 
in-service stressor, namely exposure to combat.  This 
stressor is also supported by the JSRRC response indicating 
that the Veteran's unit was involved in Special Operations 
periods in 1966.  The Board acknowledges that while the 
evidence of record does not specifically reflect Veteran's 
unit was not involved in direct combat or a direct attack, 
the issue of the Veteran's reported secondary exposure to 
combat and being around the threat of enemy fire, is 
supported by the evidence of record.  If the veteran's 
presence in areas of documented combat can be verified, this 
would be sufficient to find that he was exposed to combat 
stressors, even without the explicit documentation of his 
participation in specific historic events.  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  Thus, the Veteran's 
reported combat exposure, even though the Veteran did not 
participate in combat is sufficient to corroborate this 
particular claimed in-service stressor.

The Board acknowledges that the Veteran was diagnosed with 
PTSD based upon his verified in-service stressor of combat.  
In this regard, the Board notes that while the April 2001 VA 
examiner cited the Veteran's "Silver Star" award as 
indicative of combat exposure, the Veteran was not 
specifically awarded the "Silver Star" alone but was 
awarded the Vietnam Service Medal with One Silver Star and 
One Bronze Star.  However, as the service personnel records 
reflect that the Veteran's unit was involved in combat 
operations, the Veteran's exposure to combat has been 
verified.  Moreover, the March 2009 VA examiner based his 
diagnoses upon several of the Veteran's claimed in-service 
stressors which included combat exposure.  

Because there is medical diagnosis of PTSD related to the 
claimed in-service stressor, and credible supporting evidence 
of the occurrence of that stressor, the Board concludes that 
the evidence supports the grant of service connection for 
PTSD.  Thus, following a full review of the record, the Board 
concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


